10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 2:19-cv-01032-JAD-BNW Document1 Filed 06/17/19 Page 1 of 12

   
 
  

——~FILED

——ENTERED Sit
COUNSEL/PARTIES OF RECOA

    
 

  

F. TRAVIS BUCHANAN, ESQ., & ASSOCIATES, PLLC
F. TRAVIS BUCHANAN, Esq.

Nevada Bar No. 9371

701 East Bridger Ave., Suite 540

Las Vegas Nevada 89101

Tel: (702) 331-5478
CLERK US DistRicT CouR

Fax: (702) 629-6919 T
Attorneys for Plaintiff BY: DISTRICT OF NEVADA Oe
—[== DEP

UNITED STATES DISTRICT COURT

   

 

DISTRICT OF NEVADA
CHRISTOPHER HERNANDEZ,

Plaintiff, CASE NO.: 2:19-CV-01032

vs. COMPLAINT

TRANSPORTATION, a Political Subdivision
of The State of Nevada; DOES I-X, inclusive,
and ROE ENTITIES I-X, inclusive,

)
)
)
)
)
STATE OF NEVADA, DEPARTMENT OF ) JURYIS DEMANDED
)
)
)
)
Defendants. )
)

 

PLAINTIFF’S COMPLAINT

Plaintiff CHRISTOPHER HERNANDEZ (hereinafter referred to as “Plaintiff” or “Mr]

Hermandez”), by and through his counsel, F. Travis Buchanan, Esq., of F. TRAVIS
BUCHANAN, ESQ., & ASSOCIATES, PLLC, for his Complaint against Defendants The
STATE OF NEVADA, DEPARTMENT OF TRANSPORTATION (hereinafter “Defendants” on

“State of Nevada” or “NDOT”), alleges and states as follows:

os

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 2:19-cv-01032-JAD-BNW Document1 Filed 06/17/19 Page 2 of 12

JURISDICTION AND VENUE

1, This is an action under the American with Disabilities Act, 42 U.S.C. §12101, et seq.
(“ADA”), as amended by the Americans with Disabilities Act Amendments Act of 2008

(“ADAAA”), Pub. L. No, 110-325, 122 Stat, 3553 (2008) (codified as amended in sections of 42
U.S.C.), and NRS 613.330 and other Nevada state statutes prohibiting discrimination and/or
retaliation by employers, against employees who file workers compensation claims when they
are injured while working.

2. Plaintiff alleges that the Defendant NDOT violated the ADA, as amended, and NRS
613.330 by terminating Plaintiff because it regarded him as disabled due to the serious injuries
he sustained during an accident, that occurred while he was working on January 9, 2019, and
because of his subsequent placement on light duty status.

3. Plaintiff further alleges that Defendant NDOT violated Nevada state law when
it wrongfully terminated him because he filed a claim for Workers’ Compensation benefits, and
because he was placed on light duty status for several weeks due to the serious nature of his
January 9, 2019, workplace injuries.

4. The employment practices alleged to be unlawful in this matter, were committed within

the jurisdiction of the United States District Court, District of Nevada.

5. This action also includes claims arising out of Nevada’s anti-discrimination Statutes,
Including, N.R.S. Section 613.310 and 613.330 ef seg. and Nevada’s laws that prohibit
discrimination and/or retaliation against employee’s who file Workers’ Compensation claims,
and such claims are joined herein pursuant to the doctrine of supplemental jurisdiction and 28
U.S.C. § 1367(a), Plaintiff asserts he was discriminated against, harassed, treated differently

2

 
10

11

i2

13

14

15

16

i7

18

19

20

21

22

23

24

25

 

 

Case 2:19-cv-01032-JAD-BNW Document1 Filed 06/17/19 Page 3 of 12

from other employees in a discriminatory manner, subjected to a hostile work environment, and
ultimately terminated due to his perceived disability, his filing a Workers’ Compensation claim,
and his placement on light duty status for an extended period of time.

6. Jurisdiction in this case is also proper pursuant to N.R.S. Section 14.065.

7. Venue is proper in the District of Nevada pursuant to 28 U.S.C. § 1391(b), because
Defendant NDOT is a statewide entity that resides and/or operates in this judicial district, and
within its unofficial Southern Judicial District, and all relevant events giving rise to the claimd
stated herein occurred in this judicial district.

8. Plaintiff filed his Charge of Discrimination with the U.S. Equal Opportunity
Commission (“EEOC”) and was issued a “Right to Sue” letter by such agency, a copy of such
letter is attached hereto as Exhibit “1,” and dated March 18, 2019. This Complaint has been
timely filed, and therefore, the Plaintiff has fulfilled all jurisdictional prerequisites to filing the

instant lawsuit.

PARTIES
9. Plaintiff, at all times relevant to this Complaint, is, and at all times has been a resident of

the State of Nevada, County of Clark County. |
10. Defendant State of Nevada/NDOT and all other Defendants, when referred to together,
will collectively be referred to as (“Defendants”). The State of Nevada/NDOT is an employer
within the meaning of the ADA, as amended, and NRS 613.330. Defendants were engaged in an
industry affecting commerce, or in the production of goods for commerce. The State of

Nevada/NDOT as a Political Subdivision of the State of Nevada, and its employees are properly

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:19-cv-01032-JAD-BNW Document1 Filed 06/17/19 Page 4 of 12

authorized to do business in Clark County, Nevada, and the unlawful employment practices, and! ©
deprivation of rights alleged hereunder were committed within the State of Nevada.

11. DOES I through X, inclusive, (“DOES I-X”) and ROE CORPORATIONS, I through X,
(“ROE CORPORATIONS I-X”) inclusive, are persons, corporations or entities who are or may
also be responsible for or who directed or assisted in the wrongful actions of the named
Defendants or who may be individual officers, employees or agents of the named Defendant.
The true identities of the DOES, I-X, and ROE ENTITIES I-X are unknown to Plaintiff
currently. Plaintiff therefore alleges that DOES I-X and ROE ENTITIES I-X, are and/or may be
responsible in part for the damages or injuries suffered by Plaintiff as a result of their wrongful
actions and/or those of their agents and/or employees. Plaintiff will seek leave to amend this
Complaint as soon as the true ‘identities of DOES I-X and ROE ENTITIES, inclusive, are
revealed to Plaintiff.

12. At all times relevant hereto, Plaintiff was employed by The State of Nevada/NDOT, as
a Highway Maintenance Worker IV in Clark County, Nevada.

13. At all times relevant hereto, all Defendants were jointly and severally liable and
responsible for the Plaintiffs’ herein complained of injuries and were jointly and severally liable
and the direct and proximate cause of the aforesaid complained of injuries.

GENERAL ALLEGATIONS

I. INTRODUCTION

14. On or about July 30, 2018, Plaintiff was hired by The State of Nevada/NDOT as a
Highway Maintenance Worker IV., wherein he was certified by NDOT to operate a variety of
complex or specialized highway and maintenance equipment in order to maintain the integrity of

roadway surfaces; maintain roadside slopes, shoulders, culverts and ditches to restore drainage

 
10

11

i2

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:19-cv-01032-JAD-BNW Document1 Filed 06/17/19 Page 5 of 12

and prevent erosion; and repair or replace related roadway appurtenances, such as guardrails,
markers, guide posts and fences. |

15. In his position, Plaintiff also acted as lead person of a roadway crew, and assumed all
supervisory responsibilities of his supervisor, upon his supervisor’s absence. Plaintiff was also
responsible for installation and repair of road signs, roadside maintenance, summer betterment
projects, and responding to emergency situations from traffic control for all incidents, both
natural and man-made, to removing debris in the travel lanes or similar unplanned events that
would require an immediate response, in order to protect the public.

16. On January 9, 2019, Plaintiff, while working on Interstate 15 in Las Vegas, was
involved in a multi-vehicle accident that occurred after a vehicle failed to maintain its lane, stuck
a vehicle in an adjacent lane, pushed such vehicle into another vehicle, which eventually caused
the subject vehicle to strike the vehicle Plaintiff was in while Plaintiff was doing shoulder work
in the #4 lane on the Interstate. The force of the collision caused the vehicle Plaintiff was in to
rotate counterclockwise, then strike another vehicle. The driver of the vehicle that failed to
maintain its lane, fled the scene and Plaintiff sustained serious injuries which resulted in hig
being transported via EMT to the hospital. |

17. As a result of his injuries, all of which progressively worsened over time, Plaintiff filed
a Workers’ Compensation claim and shortly after doing so, upon his return to work, he was
placed on Light Duty status, commencing on January 15, 2019.

18. For several weeks following his return to work on Light Duty status, Plaintiff's
Supervisor had him sit in a crew room all day, wherein he was tasked with reading the same
NDOT workplace manuals over and over. During this time, his Supervisors and co-workers
became hostile towards him and would subject him to ridicule and refer to him as being;
“useless” because he was on Light Duty status.

19. On or about February 14, 2019, Plaintiff, after repeatedly being subjected to ridicule and

referred to as “useless,” after having been on Light Duty status, and after having filed hig

5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:19-cv-01032-JAD-BNW Document1 Filed 06/17/19 , Page 6 of 12

Workers’ Compensation claim, Plaintiff was terminated from his employment with NDOT.

FIRST CAUSE OF ACTION
(Disability Discrimination under the Americans with Disabilities Act)

20. Plaintiff realleges and incorporates by reference the allegations contained in Paragraphs
1 through 19, set forth above.

21. Defendant NDOT, by and through its management employees and Plaintiff's co-
workers, discriminated against Plaintiff on the basis of his perceived disability, by among other
things, subjecting him to ridicule, referring to him as being “useless,” and then terminating him
after he was placed on Light Duty status and he was forced to sit at a desk, wherein he was made
to repeatedly read the same NDOT workplace manuals over and-over, by his supervisors after he

was injured from a serious multi-vehicle accident while working.

22, The foregoing conduct constituted illegal discrimination prohibited by the Americans
with Disabilities Act (“ADA”), 42 U.S.C. §12101, et seg., as amended by the Americans with
Disabilities Act Amendments Act of 2008 (“ADAAA”), and are a direct and proximate cause off
substantial financial damages to Plaintiff, including but not limited to compensatory damages for
lost earnings, loss of happiness, loss of opportunities, loss of reputation and loss of prestige. Ag
such, Defendants are directly and proximately responsible for Plaintiff's damages in an amount
to be proven at trial.

23. As a further direct and proximate result of the unlawful discrimination, it has
been necessary for Plaintiff to retain the services of counsel to represent him in the above-
entitled matter, and he should be awarded reasonable attorney’s fees and costs.

SECOND CAUSE OF ACTION

(NRS 613.330 Disability Discrimination)
6

 
10
1i
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 2:19-cv-01032-JAD-BNW Document1 Filed 06/17/19 Page 7 of 12

24. Plaintiff repleads, realleges, and incorporates herein by reference each and every
allegation contained above as if fully set forth herein.

25. Defendant NDOT, in their above alleged conduct have in addition to discriminating
against Plaintiff due to his perceived disability, have also perpetuated a hostile work
environment harming Plaintiff based upon his perceived disability and have unlawfully singled
him out for discriminatory conduct in violation of NRS 613.330, et seq.,, including but not
limited to discharging and/or discriminating against him with respect to his terms, conditions, oy
privileges of employment on the basis of his perceived disability.

26. As a result of Defendant NDOT’s unlawful conduct, Plaintiff has suffered and will
continue to suffer loss of past income and employee benefits, mental anguish, emotional distress,
embarrassment and other damages. Plaintiff is also entitled to attomey’s fees and costs incurred
in connection with this claim.

27. As such, Defendants are directly and proximately responsible for Plaintiff's damages in
an amount to be proven at trial,

THIRD CAUSE OF ACTION
(Wrongful Termination/Retaliation for Filing Worker's Compensation Claim)

28, Plaintiff realleges and incorporates by reference the allegations contained in paragraphs
1 through 27 set forth above. |

29. Defendant NDOT, by and through its management employees, has retaliated against
Plaintiff by singling him out for unwarranted disciplinary action, filing an unjustified poor
evaluation or review of his work, referring and allowing Plaintiff's supervisors and co-workers to

refer to him as being “useless,” and other adverse treatment, all eventually leading up to his

 
10

11

12

13

14

15

16

17

18

19

20

2i

22

23

a4

25

 

 

Case 2:19-cv-01032-JAD-BNW Document1 Filed 06/17/19 Page 8 of 12

termination, because he had previously filed a Worker’s Compensation claim, due to the serious
injuries he sustained during his accident on January 9, 2019,

30. As a result of Defendant NDOT’s unlawful conduct, Plaintiff was terminated for a
reason that violates an established public policy of Nevada, and has suffered and will continue
to suffer loss of past income and employee benefits, mental anguish, emotional distress,
embarrassment and other damages. Plaintiff is also entitled to attorney’s fees and costs incurred!
in connection with this claim.

31. As such, Defendants are directly and proximately responsible for Plaintiff's damages in
an amount to be proven at trial.

WHEREFORE, PLAINTIFF RESPECTFULLY PRAYS AS FOLLOWS:

1. Fora trial by jury on appropriate issues;
2. For all employment-related losses subject to proof:

For compensation for all expenses incurred to remedy the pain and suffering that

w

was the direct and proximate result of Defendants above-mentioned actions.
For compensatory damages in a sum or value to be proven at trial.
For prejudgment interest;
For reasonable attorney’s fees and all costs incurred by Mr. Batiste herein; and
For such other and further relief as the Court shall deem just and proper.

JURY DEMAND

MON Ww

Plaintiff demands that all issues in this case be tried by a jury in accordance with the
Seventh Amendment of the United States Constitution, and pursuant to Rule 38(b) of the Federal

Rules of Civil Procedure.

fff
‘if
ffl

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:19-cv-01032-JAD-BNW Document1 Filed 06/17/19 Page 9 of 12

DATED this 17" day of June 2019

By: /s/ F. Travis Buchanan, Esq.
F. TRAVIS BUCHANAN, ESQ.

Nevada Bar No. 9371

701 EAST BRIDGER AVE. SUITE 540
Las Vegas, Nevada 89101

Attomeys for Plaintiff

 
Case 2:19-cv-01032-JAD-BNW Document1 Filed 06/17/19 Page 10 of 12

EXHIBIT - “1”

EXHIBIT - “1”
Case 2:19-¢v-01032-JAD-BNW Document 1 Filed 06/17/19 Page 11 of 12

EEOC Form 161 (11/16) . U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Chris Hernandez
From: Las Vegas Local Office
2405 Charmed Oasis Ct 333 Las Vegas Blvd South
North Las Vegas, NV 89632 Suite 5560

Las Vegas, NV 89101.

 

 

 

CJ On behalf of parsan(s) aggri . ;
EEOC Charge Na SONTIDENTIAL GECPR SION Te) .
, EEOC Representative Telephone No.
Brian Gor
487-2019-00722 investigator {702) 388-5099

THE E
EOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilifies Act.

The Respondent employs less than the required number of employe

Your charge was not timely filed with EEOC; in other words, you waited too long after th
discrimination to file your charge

information obtained establishes violations of the statutes. This does not cenify that the

the statutes. No finding is made as to any other issues t
The EEOC has adopted the findings of the state or local fai

OO HOO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic information Nondiserimination Act, or the Age

Discrimination in Employment Act: This will be the only notice o

You may file a lawsuit against the respon
lawsuit must be filed WITHIN 90 DAYS of your receipt of this no
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA S$
alleged EPA underpayment. This means tha
befare you file suit may not be collectible.

~” Wendy K. Martin,
Local Office Director

NEVADA DEPARTMENT OF TRANSPORTATION
Attn: HR Director/Manager

423 E, Washington Ave.

Las Vegas, NV 88125

Enclosures(s)

es of is not otherwise covered by the statutes.

e date(s) of the alleged

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
respondent Is in compliance with

hat might be construed as having been raised by this charge.
r employment practices agency that Investigated this charge.

f dismissal and of your right to sue that we will send you.

dent(s) under federal law based on this charge in federal or state court. Your
tice; or your right to sue based on this charge will be

uits must be filed In federal or state court within 2 years (3 years for willful violations) of the
t backpay due for any violations that occurred more than 2 years (3 years)

"Tp Commission
EAN kb a 18 208

(Date Mailed)

oJ
Case 2:19-cv-01032-JAD-BNW Document1 Filed 06/17/19 Page 12 of 12

EEOC Farm 5 (19/09)

 

CHARGE OF DISCRIMINATION Charge Presented To: © Agenicy(les) Charge No(s):

This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [| FEPA

Statement and other informal‘en before completing this form.
~ [x] ez0c 487-2019-00722

 

 

Nevada Equal Rights Commission and EEOC
State or loca! Agency, if any
Name fingicale Mr., Ms., Mrs.) Home Phone (incl. Area Code} Dale of Birth

Mr. Chris Hernandez (323) 791-9198 | 1998

 

 

 

Street Address City, State and ZIP Code
2405 Charmed Oasis Ct., North Las Vegas, NV 89032

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Diseriminsted Against Me ot Others, (if more than two, list under PARTICULARS below.)

 

 

 

 

Name No, Employass, Mambara Phone No. (/nelude Araa Code)
NEVADA DEPARTMENT OF TRANSPORTATION 500 0r More | (702) 385-6500
Street Address Cily, Stale and ZIP Code .

123 E. Washington Ave., Las Vegas, NV 89125

 

 

 

 

 

Name No. Employees, Mambers Phone No. (include Aras Coda)
Street Address City, State and ZIP Code
DISCRIMINATION BASED ON (Gheck eppropriate box{es)) DATE(S) DISCRIMINATION TOOK PLAGE
. Earliest Latest
[J race | | cotor [| SEX [J REUGION [| NATIONAL ORIGIN 01-15-2019 02-14-2019
RETALIATION ace [|X | olsasuery [| GENETIG INFORMATION
{__] tar specity [| CONTINUING ACTION

 

 

THE PARTICULARS ARE (if additional paper is needed, atlash exira sheet(s)):

On or about July 30, 2018, | was hired by NEVADA DEPARTMENT OF TRANSPORTATION as a
Highway Maintenance Worker IV. My last position with the state was a Highway Maintenance Worker
IV. On or about January 15, 2019, | informed my managers regarding my medical condition and need
for a reasonable accommodation. Subsequently, on or about February 14, 2019, | was discharged. |
believe | was discriminated against because of my disability, and retaliated against for engaging in a
protected activity, in violation of the Americans with Disabilities Act of 1990, as amended.

 

 

I want ihls charge filed with both the EEOC and the Slate or tocal Agency, if any. | NOTARY ~ When necessary for State and Lotal Agency Requirements
will advise the agencies if { change my address or phone number and | will .

 

caoperale fully wilh them In the processing of my charge In Becordance wilh their

‘

 

 

   

3
SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(month, day, year) j _
EEQC/LVLO

Le F

X C3 2/7

Date

   

Charging Party Signatura

wees

 

 

° €
Procedures, : | swear of affirm thal t havejread the aove-charge and-4tiat il is true to
I declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and bellef. :
SIGNATURE OF COMPLAINANT
| MAR 1d 2019

|
|
|

 

 
